AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER DATED AS OF APRIL 26, 2004.

BETWEEN:

BROAD SCOPE ENTERPRISES, INC.

, a Nevada Corporation, having its office at 307-2185 West 8th Avenue,
Vancouver, British Columbia, Canada V6K 2A5



("Broad Scope")

AND:

XTEN NETWORKS INC.,

a Nevada Corporation, having its office at 307-2185 West 8th Avenue, Vancouver,
British Columbia, Canada V6K 2A5



("Xten Networks")

WHEREAS:

A. This Agreement and Plan of Merger (this "Agreement") is made and entered into
as of April, 2003 between Broad Scope and Xten Networks. Broad Scope and Xten
Networks are from time to time herein referred to as the "Constituent
Corporations";

B. Xten Networks is the wholly-owned subsidiary of Broad Scope and is a
corporation duly organized and existing under the laws of the State of Nevada;

C. Each of the Boards of Directors of the Constituent Corporations deem it
advisable and in the best interests of the Constituent Corporations and their
respective shareholders that Xten Networks be merged with and into its parent,
Broad Scope with Broad Scope remaining as the surviving corporation under the
name "Xten Networks Inc.";

D. By directors' resolution dated April 26, 2004, the Board of Directors of Xten
Networks has approved the Plan of Merger embodied in this Agreement; and

E. By directors' resolution dated April 26, 2004, the Board of Directors of
Broad Scope has approved the Plan of Merger embodied in this Agreement;

NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
herein, the Constituent Corporations do hereby agree to merge on the terms and
conditions herein provided, as follows:

-2-

1. THE MERGER

1.1 The Merger

Upon the terms and subject to the conditions hereof, on the Effective Date (as
hereinafter defined), Xten Networks shall be merged with and into Broad Scope in
accordance with the applicable laws of the State of Nevada (the "Merger"). The
separate existence of Xten Networks shall cease, and Broad Scope shall be the
surviving corporation (the "Surviving Corporation") and shall be governed by the
laws of the State of Nevada. Broad Scope waives the mailing requirement of
Section 92A.180 of the Nevada Revised Statutes.

1.2 Effective Date

The Merger shall become effective on the date and at the time of filing of
Articles of Merger, in substantially the form annexed hereto as Appendix A, with
the Secretary of State of the State of Nevada, (the "Effective Date"), all after
satisfaction of the requirements of the applicable laws of Nevada prerequisite
to such filings.

1.3 Articles of Incorporation

On the Effective Date, the Articles of Incorporation of Broad Scope, as in
effect immediately prior to the Effective Date, shall continue in full force and
effect as the Articles of Incorporation of the Surviving Corporation, except
that Article 1 of the Articles of Incorporation of Broad Scope, as the Surviving
Corporation, shall be amended to state that the name of the corporation is "Xten
Networks Inc."

1.4 Bylaws

On the Effective Date, the Bylaws of Broad Scope, as in effect immediately prior
to the Effective Date, shall continue in full force and effect as the bylaws of
the Surviving Corporation.

1.5 Directors and Officers

The directors and officers of Broad Scope immediately prior to the Effective
Date shall be the directors and officers of the Surviving Corporation, until
their successors shall have been duly elected and qualified or until otherwise
provided by law, the Articles of Incorporation of the Surviving Corporation or
the Bylaws of the Surviving Corporation.

2. CONVERSION OF SHARES

2.1 Broad Scope Common Stock

Upon the Effective Date, by virtue of the Merger and without any action on the
part of any holder thereof, each share of common stock of Broad Scope, par value
of $0.001 per share, outstanding immediately prior to the Effective Date shall
be changed and converted into one fully paid and non-assessable share of the
common stock of the Surviving Corporation, par value of $0.001 per share (the
"Survivor Stock").

-3-

2.2 Xten Networks Common Stock

Upon the Effective Date, by virtue of the Merger and without any action on the
part of the shareholder thereof, each share of common stock of the Xten Networks
outstanding immediately prior to the Effective Date shall be cancelled.

2.3 Exchange of Certificates

Each person who becomes entitled to receive any Survivor Stock by virtue of the
Merger shall be entitled to receive from the Surviving Corporation a certificate
or certificates representing the number of Survivor Stock to which such person
is entitled as provided herein.

3. EFFECT OF THE MERGER

3.1 Rights, Privileges, etc.

On the Effective Date of the Merger, the Surviving Corporation, without further
act, deed or other transfer, shall retain or succeed to, as the case may be, and
possess and be vested with all the rights, privileges, immunities, powers,
franchises and authority, of a public as well as of a private nature, of Xten
Networks and Broad Scope; all property of every description and every interest
therein, and all debts and other obligations of or belonging to or due to each
of Xten Networks and Broad Scope on whatever account shall thereafter be taken
and deemed to be held by or transferred to, as the case may be, or invested in
the Surviving Corporation without further act or deed, title to any real estate,
or any interest therein vested in Xten Networks or Broad Scope, shall not revert
or in any way be impaired by reason of this merger; and all of the rights of
creditors of Xten Networks and Broad Scope shall be preserved unimpaired, and
all liens upon the property of Xten Networks or Broad Scope shall be preserved
unimpaired, and all debts, liabilities, obligations and duties of the respective
corporations shall thenceforth remain with or be attached to, as the case may
be, the Surviving Corporation and may be enforced against it to the same extent
as if all of said debts, liabilities, obligations and duties had been incurred
or contracted by it.

3.2 FURTHER ASSURANCES

From time to time, as and when required by the Surviving Corporation or by its
successors and assigns, there shall be executed and delivered on behalf of Xten
Networks such deeds and other instruments, and there shall be taken or caused to
be taken by it such further other action, as shall be appropriate or necessary
in order to vest or perfect in or to confirm of record or otherwise in the
Surviving Corporation the title to and possession of all the property, interest,
assets, rights, privileges, immunities, powers, franchises and authority of Xten
Networks and otherwise to carry out the purposes of this Agreement, and the
officers and directors of the Surviving Corporation are fully authorized in the
name and on behalf of Xten Networks or otherwise to take any and all such action
and to execute and deliver any and all such deeds and other instruments.

4. GENERAL

4.1 Abandonment

At any time before the Effective Date, this Agreement may be terminated and the
Merger may be abandoned for any reason whatsoever by the Board of Directors of
either Xten Networks or Broad Scope or both.

-4-

4.2 Amendment

At any time prior to the Effective Date, this Agreement may be amended or
modified in writing by the Board of Directors of either Xten Networks or Broad
Scope or both.

4.3 Governing Law

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada and the merger provisions of the Nevada
Revised Statutes.

4.4 Counterparts

In order to facilitate the filing and recording of this Agreement, the same may
be executed in any number of counterparts, each of which shall be deemed to be
an original.

4.5 Electronic Means

Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date hereof.

IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement as of the date and year first written.



BROAD SCOPE ENTERPRISES, INC.




Per: /s/ Hong Kit Ng__________
Name: Hon Kit Ng
Title: President

XTEN NETWORKS INC.




Per: /s/ Mark Bruk____________
Name: Mark Bruk
Title: President



 

 

Schedule "A"

To the Agreement and Plan of Merger among
Broad Scope Enterprises, Inc. and Xten Networks Inc.

Articles of Merger

DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-1299
(775) 684 5708
Website: secretaryofstate.biz

FILED #C9385-03

APR 29 2004

IN THE OFFICE OF
DEAN HELLER, SECRETARY OF STATE



Articles of Merger


(PURSUANT TO NRS 92A.200
Page 1

Important: Read attached instructions before completing form

(Pursuant to Nevada Revised Statutes 92A)
(excluding 92A.200(4b))
SUBMIT IN DUPLICATE

1) Name and jurisdiction of organization of each constituent entity (NRS
92A.200). If there are more than four merging entities, check box [ ] and attach
8 1/2" x 11" blank sheet containing the required information for each additional
entity.

XTEN NETWORKS, INC.


Name of merging entity

 

NEVADA


Jurisdiction

CORPORATION


Entity type*

_____________________________
Name of merging entity

 

_____________________________
Jurisdiction

_____________________________
Entity type*

_____________________________
Name of merging entity

 

_____________________________
Jurisdiction

_____________________________
Entity type*

_____________________________
Name of merging entity

 

_____________________________
Jurisdiction

_____________________________
Entity type*

_____________________________
Name of merging entity

 

_____________________________
Jurisdiction

_____________________________
Entity type*

and,

BROAD SCOPE ENTERPRISES, INC.


Name of merging entity

 

NEVADA


Jurisdiction

CORPORATION


Entity type*

* Corporation, non-profit corporation, limited partnership, limited liability
company or business trust.

DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-1299
(775) 684 5708
Website: secretaryofstate.biz

 



Articles of Merger


(PURSUANT TO NRS 92A.200
Page 2

Important: Read attached instructions before completing form

2) Forwarding address where copies of process may be sent by the Secretary of
State of Nevada (if a foreign entity is the survivor of the merger - NRS 92A.1
90):

Attn: _________________________

c/o: __________________________

3) (Choose one)

[ X ] The undersigned declares that a plan of merger has been adopted by each
constituent entity (NRS 92A.200)

[ ] The undersigned declares that a plan of merger has been adopted by the
parent domestic entity (NRS 92A.180)

4) Owner's approval (NRS 92A.200) (options a, b, or c must be used, as
applicable for each entity) (if there are more than four merging entities, check
box [ ] and attach an 8 1/2" x 11" blank sheet containing the required
information for each additional entity):

(a) Owner's approval was not required from

_____________________________
Name of merging entity, if applicable

_____________________________
Name of merging entity, if applicable

_____________________________
Name of merging entity, if applicable

_____________________________
Name of merging entity, if applicable

and, or;

BROAD SCOPE ENTERPRISES, INC.


Name of surviving entity, if applicable



DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-1299
(775) 684 5708
Website: secretaryofstate.biz

 



Articles of Merger


(PURSUANT TO NRS 92A.200
Page 3

Important: Read attached instructions before completing form

(b) The plan was approved by the required consent of the owners of*:

XTEN NETWORKS, INC.


Name of merging entity, if applicable



_____________________________
Name of merging entity, if applicable

_____________________________
Name of merging entity, if applicable

_____________________________
Name of merging entity, if applicable

and, or:

_____________________________
Name of surviving entity, if applicable

 

*unless otherwise provided in the certificate of trust or governing instrument
of a business trust, a merger must be approved by all the trustees and
beneficial owners of each business trust that is a constituent entity in the
merger.

DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-1299
(775) 684 5708
Website: secretaryofstate.biz

 



Articles of Merger


(PURSUANT TO NRS 92A.200
Page 4

Important: Read attached instructions before completing form

(c) Approval of plan of merger for Nevada non-profit corporation and by each
public officer or other person whose approval of the plan of merger is required
by the articles of incorporation of the domestic corporation.

_____________________________
Name of merging entity, if applicable

_____________________________
Name of merging entity, if applicable

_____________________________
Name of merging entity, if applicable

_____________________________
Name of merging entity, if applicable

and, or:

_____________________________
Name of surviving entity, if applicable

DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-1299
(775) 684 5708
Website: secretaryofstate.biz

 



Articles of Merger


(PURSUANT TO NRS 92A.200
Page 5

Important: Read attached instructions before completing form

5) Amendments, if any, to the articles or certificate of the surviving entity.
Provide article numbers, if available. (NRS 92A.200)*:

ARTICLE ONE OF THE ARTICLES OF BROAD SCOPE ACQUISITION CORP. IS HEREBY AMENDED
TO CHANGE THE NAME OF BROAD SCOPE ACQUISITION CORP. TO "XTEN NETWORKS, INC."

6) Location of Plan of Merger (check a or b):

[ ] (a) The entire plan of merger is attached;

or,

[ X ] (b) The entire plan of merger is on file at the registered office of the
surviving corporation, limited-liability company or business trust, or at the
records office address if a limited partnership, or other place of business of
the surviving entity (NRS 92A.200).

7) Effective date (optional)**: 5/1/04

* Amended and restated articles may be attached as an exhibit or integrated into
the articles of merger. Please entitle them "Restated" or "Amended and
Restated", accordingly. The form to accompany the restated articles prescribed
by the secretary of state must accompany the amended and/or restated articles.
Pursuant to NRS 92A.190 (merger of subsidiary into parent - Nevada parent owning
90% or more of subsidiary), the articles of merger may not contain amendments to
the constituent documents of the surviving entity except that the name of the
surviving entity may be changed.

** A merger takes effect upon filing the articles of merger or upon a later date
as specified in the articles, which must not be more than 90 days after the
articles are filed (NRS 92A.240).

DEAN HELLER
Secretary of State
204 North Carson Street, Suite 1
Carson City, Nevada 89701-1299
(775) 684 5708
Website: secretaryofstate.biz

 



Articles of Merger


(PURSUANT TO NRS 92A.200
Page 6

Important: Read attached instructions before completing form

8) Signatures - Must be signed by: An officer of each Nevada corporation; All
general partnerships of each Nevada limited partnership; All general partners of
each Nevada limited partnership; A manager of each Nevada limited-liability
company with managers or all the members if there are no managers; A trustee of
each Nevada business trust (NRS 92A.230)*

(if there are more than four merging entities, check box [ ] and attach an 8
1/2" x 11" blank sheet containing the required information for each additional
entity.):

XTEN NETWORKS, INC.


Name of merging entity

 

/s/ Mark Bruk


Signature

President and Director


Title

April 28, 2004


Date

_____________________________
Name of merging entity

 

_____________________________
Signature

_______________________
Title

___________________
Date

_____________________________
Name of merging entity

 

_____________________________
Signature

_______________________
Title

___________________
Date

_____________________________
Name of merging entity

 

_____________________________
Signature

_______________________
Title

___________________
Date

BROAD SCOPE ENTERPRISES, INC.


Name of merging entity

 

/s/ Mark Bruk


Signature

Director


Title

April 28, 2004


Date

